COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 CEDRIC L. BROWN,                                                 No. 08-08-00126-CR
                                                  §
                        Appellant,                                    Appeal from
                                                  §
 v.                                                          County Criminal Court No. 11
                                                  §
 THE STATE OF TEXAS,                                            of Dallas County, Texas
                                                  §
                        Appellee.                                (TC # MA07-30083-N)
                                                  §

                                  MEMORANDUM OPINION

       Pending before the Court is a motion to dismiss filed by the Appellant pursuant to

TEX .R.APP .P. 42.2(a). Appellant has personally signed the withdrawal of the notice of appeal and

has filed it prior to the appellate court’s decision. Further, Appellant filed a duplicate copy of the

motion with this Court and that copy has been forwarded to the trial court clerk. Because Appellant

has established compliance with the requirements of Rule 42.2(a), we dismiss the appeal.


January 29, 2010
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)